Citation Nr: 1759294	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel







INTRODUCTION

The Veteran served in the National Guard from March 1986 to March 1994, with verified periods of active duty from June 1986 to September 1986, June 1988 to December 1988, and September 11 to 18, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The claim of service connection for a lung disability was initially limited to consideration of chronic bronchitis. However, subsequently developed evidence demonstrates that the scope of this claim should be construed more broadly to include any respiratory disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). The Board has recharacterized the issue accordingly.

Although the Veteran's September 2010 notice of disagreement additionally included the issue of entitlement to service connection for AAT deficiency as also denied in the August 2010 rating decision, he specifically excluded that issue from his November 2012 substantive appeal. Thus that issue is not on appeal before the Board.

This case was previously before the Board in February 2014 and May 2015, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A chronic lung disability, to include chronic bronchitis, is not attributable to service. 


CONCLUSION OF LAW

A chronic lung disability, to include chronic bronchitis, was not incurred in or aggravated by service. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

In February 2016 reply to a supplemental statement of the case, the Veteran challenged the performance of a June 2014 pulmonary function test by a health service in a correctional institution as "not conducted according to VA standards" because he was required to exhale into a device 10 times with no time in between.  The Veteran also challenged the adequacy of a February 2016 VA examination because the examiner noted that he did not review the claims file. The challenges will be addressed below. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

III. Analysis

The Veteran seeks entitlement to service connection for chronic bronchitis.  He called attention to an October 1989 line of duty determination that showed that he contracted bronchitis during a period of training, after working in a field environment for eight days in the rain. 

The Veteran has stated that for several years he has had a chronic cough which causes him to wake at night coughing up phlegm and mucus. He has also stated that since 1994, he often suffered shortness of breath when exercising or when exposed to strong perfumes, dust, or cigarette smoke. As these are all lay observable symptoms, he is competent to report them. Jandreau, 492 F.3d 1372, (Fed. Cir. 2007).  The Veteran's statements are credible because they address symptoms that can be observed by lay persons and are consistent with post-service treatment records, including those obtained from the correctional institution.   Therefore, the Board finds them entitled to probative weight. 

Service treatment records from 1992, three years after his bout of bronchitis, indicate that the Veteran's lungs were normal upon examination, and the Veteran denied having a chronic cough or shortness of breath. Post-service treatment records obtained from a correctional institution health care provider show that the Veteran was treated for episodes of colds or respiratory congestion on several occasions through 2014.  A chest X-ray in February 2004 showed clear lungs.  Spirometry results from 2007 show mild lung restriction, but spirometry results from June 2014 were normal. The records do not show on-going prescriptions or treatment for chronic pulmonary disease.  

In February 2016, the Veteran received a VA examination in response to a remand directive by the Board. The Board requested that the examiner review the claims file.  The examiner noted that a hard copy of the file was not available; however, the examiner noted a review of the service and post service treatment records and referred to review of the Veterans Benefits Management System electronic record.  Therefore, the Board finds that there was compliance with this direction and that the examiner reviewed the file and, in his report, summarized and understood the Veteran's medical history and contentions.  

Based on the results of his chest x-ray, the examiner diagnosed the Veteran with restrictive lung disease. The examiner opined that the Veteran's restrictive lung disease is less likely than not related to his bronchitis in service. He explained that the Veteran's bronchitis in service was an acute bout, and no other respiratory conditions were noted. Furthermore, the Veteran's normal spirometry results in June 2014 indicate that the current restrictive lung disease developed after 2014. The examiner also noted that at the time of the examination the Veteran was not on any medication for respiratory conditions and had last taken antibiotics for bronchitis more than one year prior. The Board finds the opinion to be competent and credible, as there is no evidence to the contrary, and finds the rationale to be adequate, as it reflects a thorough review of the file and is well-reasoned. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). Therefore, the Board finds the opinion is entitled to significant probative weight.

Regarding the Veteran's challenge to the examiner's reference to the June 2014 pulmonary function test performed by the correctional institution's health care provider, the Board finds that the challenge has little merit.  The Veteran requested that records of this care be considered as supporting his claim, and the VA examiner considered the test results and found no reason to discount them in forming his opinion.  The institution is not required to follow VA standards and the VA examiner accepted the results as medically probative.  The Veteran did not explain why the June 2014 spirometry results should be considered invalid and is not competent as a lay person to do so.   

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current restrictive lung disease is related to his bronchitis in service. The only medical opinion of record has significant probative weight and states that it is less likely than not that the restrictive lung disease is due to the bronchitis in service. Accordingly, service connection is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a lung disability, to include chronic bronchitis, is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


